DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/28/2020 is being considered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pierre (FR 1025845A).
Regarding claim 1 Pierre discloses a shower scrub, comprising: 
a porous body (Item 1) having an upper opening therein providing access to a central cavity (Item 2); 
a reservoir (Items 3) having an open upper end (top of page Fig 3), a closed lower end (at the bottom of Figure 2, Item 4 closes Item 3), and a sidewall extending therebetween (best shown in Figure 2 and 3), thereby defining an interior volume;
 wherein the reservoir is disposed within the central cavity (Figure 3); 
wherein the interior volume is in fluid communication with the porous body via a plurality of apertures (Item 5) disposed through the sidewall; 

Regarding claim 2 Pierre discloses the shower scrub of claim 1, wherein the porous body comprises a sponge (Translation Page 1 Lines 16-18).  
Regarding claim 4 Pierre discloses the shower scrub of claim 1, further comprising a cap removably securable within the open upper end (Item 4 is on each end and is removable, as shown in Figure 2).  
Regarding claim 10 Pierre discloses a shower scrub, comprising: 
a porous body (Item 1) having an upper opening therein providing access to a central cavity (Item 2); 
wherein the porous body comprises a rippled exterior configured to provide a gripping surface (Figure 1 and 3 show the porous body having a “rippled exterior” for gripping); 
a reservoir (Items 3) having an open upper end (top of page Fig 3), a closed lower end (at the bottom of Figure 2, Item 4 closes Item 3), and a sidewall extending therebetween (best shown in Figure 2 and 3), thereby defining an interior volume;
 wherein the reservoir is disposed within the central cavity (Figure 3); 
wherein the interior volume is in fluid communication with the porous body via a plurality of apertures (Item 5) disposed through the sidewall; 
wherein a cleansing fluid disposed within the interior volume is dispensed through the plurality of apertures when external pressure is applied to the porous body, such that the cleansing fluid permeates the porous body (Translation Page 2 Lines 51-54 and 65-68).  
Regarding claim 11 Pierre discloses the shower scrub of claim 10, wherein the porous body comprises a sponge (Translation Page 1 Lines 16-18).  
Regarding claim 13 Pierre discloses the shower scrub of claim 10, further comprising a cap removably securable within the open upper end (Item 4 is on each end and is removable, as shown in Figure 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (FR 1025845A) in view of Maria (WO2015077852A1).
Regarding claims 3 and 12 Pierre discloses the shower scrub of claim 1 (and 10).  Pierre fails to explicitly disclose the porous body comprises a plurality of mesh layers. Pierre discloses in page 1 lines 16-20 that a variety of different sponge types can be used.
Maria teaches a sponge with a variety of different sponge types including a plurality of mesh layers (known commonly as a loofa) (discussed in the Abstract).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the sponge type of Pierre to be contain a plurality of mesh layers as taught by Maria.  Doing so would allow for a user to pick and choose a sponge type for the cleaning action the user is trying to accomplish (Maria, Abstract).  Further it has been held that selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art (see MPEP 2144.07).  In the instant application no criticality is given to the different material types.

s 5, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (FR 1025845A) in view of Smith (US2008/0228163).
Regarding claims 5 and 14 Pierre discloses the shower scrub of claim 4 (and 13).  Pierre fails to explicitly disclose the cap comprises a lower portion removably securable within the open upper end, the lower portion having an opening therethrough, and an upper portion hingedly affixed to the lower portion and configured to frictionally engage about the opening of the lower portion.  
Smith teaches a cap (Item 74) connected to the reservoir (at Item 95 Paragraph [0103]) wherein disclose the cap comprises a lower portion (around Item 52a) removably securable within the open upper end, the lower portion having an opening therethrough, and an upper portion hingedly affixed (through Item 72) to the lower portion and configured to frictionally engage about the opening of the lower portion (Figure 9c and 10 show a snap fit or a threaded connection to seal the open end of the reservoir).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the cap of Pierre for the hinged cap as taught by Smith.  Such a hinge design is common in the receptacle arts and would lead one of ordinary skill in the art to the predictable benefit of the cap always being attached to the reservoir, and thus would not be lost (Smith Paragraph [0007]). 
Regarding claims 7 and 16 Pierre discloses the shower scrub of claim 4 (and 13).  Pierre fails to explicitly disclose a ring disposed on the cap, wherein a lanyard is affixed to the ring.  
 Smith teaches a cap (Item 74) connected to the reservoir (at Item 95 Paragraph [0103]) and ring (Item 78) is disposed on the cap, wherein a lanyard (Item 72) is affixed to the ring.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the cap of Pierre for the lanyard cap as taught by Smith.  Such a lanyard design is common in the receptacle arts and would lead one of ordinary skill in .

Claims 6, 8, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (FR 1025845A) in view of Paul (US 3,128,493).
Regarding claims 6 and 15 Pierre discloses the shower scrub of claim 4 (and 13).  Pierre fails to explicitly disclose the cap is configured for threaded engagement within the open upper end.  
Paul teaches a sponge scrub device wherein the cap is configured for threaded engagement within the open upper end (Item 2 is threaded onto the end of the reservoir Item 3 Column 2 Lines 53-56).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the cap of Pierre for the threaded cap of Paul.  Doing so would allow for the cap to be secured onto the reservoir.  Without the threads the increase in pressure from squeezing the sponge and reservoir might cause the cap to come off.  As such incorporating a known fastening type such as threads would lead one of ordinary skill in the art to a predictable result since threads are a known fastening method to mechanically secure two items together and are commonly used in fluid pressure applications.  
Regarding claim 8 and 17 Pierre discloses the shower scrub of claim 1 (and 10).  Pierre fails to explicitly disclose wherein the reservoir is removably securable within the central cavity. In page 2 lines 75-77, Pierre hints to using mechanical fasteners instead of glue to join the porous body to the reservoir.  	Paul teaches a sponge which is removable from the reservoir through a mechanical fastening system (Column 3 Lines 33-48).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the glued in reservoir for the removable reservoir as taught by Paul.  Being able to replace the type of .

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Pierre (FR 1025845A) in view of McClure (US 5,435,040).
Regarding claim 9 and 18 Pierre discloses the shower scrub of claim 1 (and 10).  Pierre fails to explicitly disclose wherein the reservoir comprises a flexible tubular structure having a semi-spherical closed lower end. 
McClure teaches a sponge with a plastic inner support member having a semispherical closed lower end (Item 32).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Pierre to have the closed lower end to be semi spherical as taught by McClude. Doing so would reduce the chance of scratching surfaces to be cleaned in the event that the sponge body deforms or is torn and a portion of the inner plastic support member is exposed (McClude, Column 2 Lines 13-16).  Further it has been upheld that a change in shape of an element involves only routine skill in the art (see MPEP 2144.04).  In the instant application there doesn’t appear to be any criticality to the semi spherical shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723